J-S02041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAYNERDO JONES                             :
                                               :
                       Appellant               :   No. 414 EDA 2021

             Appeal from the PCRA Order Entered January 14, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003864-2017


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                            FILED MARCH 24, 2022

        Raynerdo Jones (Appellant) appeals from an order entered in the

Philadelphia County Court of Common Pleas that dismissed, without a hearing,

his first petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-9546. Appellant seeks relief from the judgment of sentence

of life imprisonment, imposed on April 25, 2018, after a jury convicted him of

first-degree murder, firearms not to be carried without a license, carrying

firearms on public streets or public property in Philadelphia, and possessing

instruments of crime (PIC).1         Appellant contends the PCRA court erred in

finding he was not entitled to relief when trial counsel was ineffective: (1) for

failing to investigate and call two witnesses at trial; and (2) for failing to


____________________________________________


1   18 Pa.C.S. §§ 2502(a), 6106, 6108, and 907, respectively.
J-S02041-22


request imperfect self-defense (voluntary manslaughter) and heat of passion

(voluntary manslaughter) jury instructions. For the reasons below, we affirm.

       The factual history was previously summarized by the trial court2 as

follows:

             On November 11, 2016, the decedent, Hezekiah “Jeremiah”
       McCloud, was shot multiple times at 3816 North 18th Street in
       north Philadelphia, next to the home of Bettie “Tanya” Cuffee.
       Responding officers encountered Gloria McCloud and Isrea Gilliard
       at the scene of the shooting, each of whom described the shooter
       as a light-skinned African-American male with facial tattoos.
       Officers escorted McCloud and Gilliard to the Police Administration
       Building (“PAB”) for questioning.

             At the PAB, Detective Freddie Mole showed each witness a
       single suggestive photo of [Appellant], with the notation “arrestee
       database.” Each witness separately stated that Cuffee argued
       with [Appellant] immediately before the shooting and identified
       him by the photograph.

             During the suppression hearing, [Detective] Mole confirmed
       the single-photo procedure. Gilliard testified that she recognized
       [Appellant] because she had seen him coming and going
       numerous times from Cuffee’s house over the previous six
       months. McCloud testified that she did not personally know
       [Appellant] and had not seen him before the date of the incident.

              This Court suppressed the out-of-court identifications of
       both McCloud and Gilliard.          Due to the suggestive photo
       procedure, McCloud was not permitted to make an in-court
       identification of [Appellant]. Because Gilliard had an independent
       basis of identification from her prior interactions with him, she was
       permitted to identify [Appellant] in-court.



____________________________________________


2  A panel of this Court adopted the facts and procedural history on direct
appeal. See Commonwealth v. Jones, 1732 EDA 2018 (unpub. memo.)
(Pa. Super. Feb. 12, 2019).


                                           -2-
J-S02041-22


           At trial, Cuffee testified that at 8:15 a.m. on November 11,
     2016, she awoke to find her daughter Marktina Cuffee’s paramour,
     [Appellant], in her row house on the 3800 block of North 18th
     Street. A verbal argument ensued, escalating when Cuffee
     punched and chased [Appellant] out of her house.

           After the fight spilled onto the street, Gilliard came out of
     her neighboring home to tell the pair to move the argument
     elsewhere. Gilliard heard [Appellant] tell Cuffee “he[’d] be back”
     before leaving the area. Gilliard recognized [Appellant], as she
     previously observed him on at least six occasions over the
     previous six months.

            After the argument, Cuffee travelled to the Roman Grocery
     at 1735 West Butler Street, approximately half a block from her
     home, to purchase cigarettes. At 10:06 a.m., video surveillance
     from the store captured Cuffee leave the store and walk in the
     direction of her home.

           Shortly after her arrival, [Appellant] returned to the 3800
     block on North 18th Street on a bicycle. McCloud, from her home
     next-door to Cuffee’s, overheard [Appellant] shouting and went
     outside to investigate. McCloud observed an argument for ten
     minutes before returning inside. [Appellant] left the block shortly
     thereafter.

          After [Appellant] left the block, the decedent came onto his
     porch and shared a cigarette with Cuffee. As they smoked,
     [Appellant] returned to the area of the Roman Grocery with an
     unidentified person. At 10:26 a.m., video surveillance captured
     [Appellant] and the [unidentified person] walk past the Roman
     Grocery.    [Appellant] continued to Cuffee’s home while the
     unidentified [person] remained outside the store.

           [Appellant] returned to Cuffee’s home and began insulting
     her again. In response, the decedent told [Appellant] not to speak
     to a woman with such a disrespectful tone. After arguing with the
     decedent, [Appellant] returned to [the unidentified person] at the
     Roman Grocery store and retrieved a pistol from him. This
     exchange was captured by video surveillance. Armed, [Appellant]
     returned to Cuffee’s porch, advanced towards the decedent and
     shot him five times. As the decedent lay bleeding on the porch,
     [Appellant] stood over his fallen body and shot again.


                                    -3-
J-S02041-22


           Thirty[-]two seconds after the shooting, [Appellant] fled
     south towards the unidentified [person] at the Roman Grocery.
     Recovered video surveillance captured both men as they fled
     south on North 18th Street, turning left on West Butler Street
     before fleeing right onto North Bouvier Street.

           Philadelphia police received several calls as [Appellant] and
     the unidentified [person] fled the scene. In response to the
     dispatcher’s radio call, Officer William Argyriou arrived on the
     scene at 10:28 a.m. Unwilling to wait for an ambulance, Officer
     Argyriou and his partner Officer Jeremey Elliot transported the
     decedent to the hospital, where he was pronounced dead at 10:46
     a.m.

            Dr. Khalil Wardak, an Associate Medical Examiner with the
     City of Philadelphia, conducted the decedent’s autopsy and
     testified at trial. Three of the six shots damaged vital organs,
     including the heart and lungs. None of the wounds demonstrated
     soot or stippling, indicating that the shots were fired from further
     than three feet from the decedent’s body. The cause of death was
     multiple gunshot wounds and the manner of death was homicide.
     Dr. Wardak submitted two projectiles from the decedent’s body to
     ballistics for testing.

           As the decedent was transferred to the hospital, Officers
     Myisha Allen and Joseph Doyle secured the scene.           Cuffee
     approached the officers, explaining that [Appellant] had shot the
     decedent because he was standing up for her. Officers escorted
     Cuffee, McCloud, and Gilliard to the PAB, and they provided
     statements.

            Officer [Gregory] Yatcilla of the Crime Scene Unit recovered
     five fired cartridge cases (“FCCs”) and three projectiles from the
     McCloud porch and then submitted them for testing. Firearms
     expert Officer Jose Cruz examined all of the ballistics evidence
     collected from the porch and the decedent’s body.5 Officer Cruz
     concluded that all of the fired bullets and FCCs were all 9-
     millimeter caliber and fired from the same firearm.
     _______________________

     5  Although Dr. Wardak identified six gunshot wounds, only five
     projectiles and five FCCs were recovered. The graze wound on
     the decedent’s chin was not associated with any of the recovered
     ballistic evidence.

                                    -4-
J-S02041-22


      _______________________

            Detective Thorsten Lucke recovered the video evidence from
      Roman Grocery at 1735 West Butler Street on the corner of North
      18th and Butler Streets as well as Annabel Food Market at 1707
      West Butler on the corner of the West Butler and Pulaski Streets.
      A review of the video confirmed the timeframe described by Cuffee
      and McCloud.

            On November 14, 2016 Detective Timothy Bass, a homicide
      detective in the Fugitive Unit, attempted to execute an arrest
      warrant issued for [Appellant] at several locations. It was not
      until April 12, 2017 that Detective Bass located [Appellant] at
      1300 Erie Avenue and Old York Road, about twelve blocks from
      the crime scene. At the time, [Appellant] was wearing make-up
      on a portion of his face, hiding distinctive tattoos.

             At trial, defense counsel presented Marktina Cuffee, who
      testified that her mother called family members to “come get his
      ass” after the altercation first began in the house. During her
      testimony, the defense played a 911 call made by Virginia Cuffee,
      Marktina’s sister, which described the shooter with a distinctive
      tattoo reading “RIP” over his forehead, the same tattoo as
      [Appellant].6 Tanya Cuffee asserted that she had no contact with
      any of her fourteen brothers. No witness claimed to have seen
      any other men at the time of the shooting, nor were any present
      when the police arrived moments later.
      _______________________

      6 The Commonwealth presented two 911 calls as evidence before
      resting their case, the call by Virginia Cuffee and a call by an
      anonymous individual made seconds after the shooting. Both 911
      calls described the shooter’s distinctive facial tattoos, which
      matched those on [Appellant]’s face.

Trial Ct. Op., 8/8/18, at 2-6 (citations omitted).

      On April 25, 2018, the jury convicted Appellant of first-degree murder

and the related crimes. That same day, the trial court imposed the mandatory

sentence of life imprisonment without parole for first-degree murder, and

concurrent terms of three to six years’ imprisonment for the firearms not to

                                      -5-
J-S02041-22


be carried without a license offense and one to years’ incarceration for the

crime of carrying firearms on public streets or public property in Philadelphia.3

        Appellant filed a post-sentence motion challenging the weight of the

evidence, which the trial court denied on May 2, 2018. Appellant then filed a

direct appeal, again raising his weight claim. A panel of this Court affirmed

his judgment of sentence on February 12, 2019, and the Pennsylvania

Supreme Court denied his petition for allowance of appeal on July 24, 2019.

See Jones, 1732 EDA 2018 (unpub. memo.) (Pa. Super. Feb. 12, 2019),

appeal denied, 216 A.3d 1034 (Pa. 2019).

        Thereafter, on June 17, 2020, Appellant filed a timely, counseled PCRA

petition, in which he alleged claims of trial counsel’s ineffectiveness for failing

to call two witnesses. The Commonwealth filed a response on August 28,

2020.     On September 3, 2020, the PCRA court continued the matter for

additional defense filings, and Appellant filed an amended, supplemental

petition on September 30, 2020. In his amended petition, Appellant raised

two new claims of counsel’s ineffectiveness which concerned the failure to

request certain jury instructions. The Commonwealth filed a second response

on December 1, 2020.

        On December 4, 2020, the PCRA court submitted notice of its intent to

dismiss the petition without a hearing pursuant to Pa.R.Crim.P. 907. Appellant


____________________________________________


3   The court did not impose a further penalty as to the PIC conviction.


                                           -6-
J-S02041-22


did not respond to the Rule 907 notice. On January 14, 2021, the PCRA court

dismissed Appellant’s petition, finding the issues raised were without merit.

This timely appeal followed.4

       Appellant raises the following claims for our review:

       A. Did the PCRA court err, when it dismissed Appellant[’s PCRA]
          petition and amended [PCRA] petition, as trial counsel was
          ineffective for failing to investigate and call witnesses Eugene
          Cuffee and Rasul Cuffee at trial and the PCRA court should
          have given PCRA counsel the opportunity to amend the [PCRA]
          petition?

       B. Did the PCRA court err, when it dismissed Appellant[’s PCRA]
          petition and amended [PCRA] petition, as trial counsel was
          ineffective for failing to request imperfect self-defense
          voluntary manslaughter and heat of passion voluntary
          manslaughter jury instructions?

Appellant’s Brief at 4.

       Our review of Appellant’s issues is guided by well-established principles.

When reviewing the denial of a PCRA petition, our standard of review is limited

to examining whether the PCRA court’s determination is “supported by the

record and free of legal error.” Commonwealth v. Sneed, 45 A.3d 1096,

1105 (Pa. 2012) (citation omitted). We are to view the evidence in the light

most    favorable     to   the   prevailing    party   in   the   PCRA   proceedings.



____________________________________________


4  The court did not direct Appellant to file a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal nor did Appellant file one
independently. Additionally, we note that during this time, counsel filed a
motion to withdraw as counsel. This Court granted the motion by per curiam
order on April 13, 2021. New counsel was appointed.


                                           -7-
J-S02041-22


Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. 2012).                We note,

however, that:

      [T]he PCRA court has the discretion to dismiss a petition without
      a hearing when the court is satisfied that there are no genuine
      issues concerning any material fact, the defendant is not entitled
      to post-conviction collateral relief, and no legitimate purpose
      would be served by any further proceedings. To obtain reversal
      of a PCRA court’s decision to dismiss a petition without a hearing,
      an appellant must show that he raised a genuine issue of fact
      which, if resolved in his favor, would have entitled him to relief,
      or that the court otherwise abused its discretion in denying a
      hearing.

Sneed, 45 A.3d at 1105-06 (citations and quotation marks omitted).

      Both of Appellant’s arguments concern ineffective assistance of trial

counsel.    In the context of a collateral challenge based on ineffectiveness,

counsel is presumed to have been effective. Sneed, 45 A.3d at 1106 (citation

omitted). To overcome this presumption, a petitioner is required to show: (1)

the claim is of arguable merit; (2) counsel lacked an objective, reasonable

basis for their actions; and (3) prejudice resulted from counsel’s deficient

performance. Id. As to the prejudice prong, “we employ the [Strickland v.

Washington, 466 U.S. 668 (1984)] actual prejudice test, which requires a

showing of a reasonable probability that the outcome of the proceeding would

have been different but for counsel's constitutionally deficient performance. A

reasonable probability is a probability [ ] sufficient to undermine confidence

in the outcome of the proceeding.” Commonwealth v. Daniels, 104 A.3d

267, 281 (Pa. 2014) (internal citations, quotation marks, and brackets

omitted).

                                     -8-
J-S02041-22


      Failure to establish any of the three prongs of this test is fatal to the

claim. Koehler, 36 A.3d at 132. Finally, “a court is not required to analyze

the elements of an ineffectiveness claim in any particular order of priority;

instead, if a claim fails under any necessary element of the [ ] test, the court

may proceed to that element first.” Id. (citation omitted).

      In his first argument, Appellant claims the PCRA court erred in finding

that trial counsel was not ineffective for failing to investigate and call two

witnesses, Eugene Cuffee and Rasul Cuffee, at trial. See Appellant’s Brief at

17, 23. Appellant does not proffer any type of documentation, nor does he

elaborate on the information that these witnesses would testify to an

evidentiary hearing. Instead, he asserts that by not providing him with notice

of any defect in the witness certification in the Rule 907 notice, the PCRA court

erred and should have given counsel the opportunity to amend the PCRA

petition pursuant to Commonwealth v. Pander, 100 A.3d 626 (Pa. Super.

2014) (en banc). See Appellant’s Brief at 23. He states this “was prejudicial

to [him] as he was ultimately denied his right to present the necessary witness

certifications so as to prove that trial counsel was ineffective.” Id. at 24.

      To succeed on a claim trial counsel was ineffective for failing to

investigate and call a witness, there are two requirements:

      The first requirement is procedural. The PCRA requires that, to
      be entitled to an evidentiary hearing, a petitioner must include in
      his PCRA petition “a signed certification as to each intended
      witness stating the witness’s name, address, date of birth and
      substance of testimony.” 42 Pa.C.S.A. § 9545(d)(1); Pa.R.Crim.P
      902(A)(15). The second requirement is substantive. Specifically,

                                      -9-
J-S02041-22


      when raising a claim for the failure to call a potential witness, to
      obtain relief, a petitioner must establish that: (1) the witness
      existed; (2) the witness was available; (3) counsel was informed
      or should have known of the existence of the witness; (4) the
      witness was prepared to cooperate and would have testified on
      defendant’s behalf; and (5) the absence of such testimony
      prejudiced him and denied him a fair trial. Commonwealth v.
      Carson, [ ], 741 A.2d 686, 707 ([Pa.] 1999).

Commonwealth v. Reid, 99 A.3d 427, 438 (Pa. 2014). See also Pander,

100 A.3d at 639 (“a failure to investigate and interview a witness claim

overlaps with declining to call a witness”).

      Here, in dismissing Appellant’s challenges, the PCRA court found the

following:

            [Appellant] fails to meet his burden with respect to each
      witness. Not only does [Appellant] fail to attach affidavits from
      the witnesses in his June 17, 2020 petition, but he declined to
      attach affidavits, provide certifications, or develop his claims
      further when given the opportunity to amend his petition.
      Instead, [Appellant] advances a boiler plate claim that his
      constitutional right to assistance of counsel was violated by
      counsel’s failure to call these witnesses. [Appellant] does not
      provide any specifics regarding the substance of the witnesses’
      testimony, that they were ready, willing, and able to testify for
      the defense, or that the absence of their testimony unduly
      prejudiced [Appellant] in such a manner that his right to a fair trial
      was violated. . . .

PCRA Ct. Op., 1/14/21, at 7.

      A review of the record confirms Appellant did not satisfy either of the

Reid requirements in his original PCRA petition – procedurally, he did not

attach a certification regarding either witness, and substantively, he did not

explain that the witnesses existed, that they were available, that counsel was

informed or should have known of the existence of the witnesses, that the

                                     - 10 -
J-S02041-22


witnesses were prepared to cooperate and would have testified on his behalf,

and that the absence of such testimony prejudiced him and denied him a fair

trial.   Instead, he merely alleged that he was denied his “constitutionally

guaranteed right of effective representation” based on counsel’s failure to call

these “material fact” witnesses. Appellant’s Petition for Relief Under the Post-

Conviction Relief Act (42 Pa.C.S.A. § 9541, et seq.), 6/17/20, at 4. Notably,

in its response to Appellant’s original PCRA petition, the Commonwealth

pointed     out   that   Appellant     “failed     to   provide   signed   certifications

demonstrating that either Eugene Cuffee or Rasul Cuffee was available and

willing to testify on his behalf at trial, nor has he set forth the substance of

either’s proposed testimony.” Commonwealth’s Letter Brief, 8/28/20, at 4.

         In his amended petition, Appellant did not attach any certifications to

the document and did not address the lack of certifications issue as raised by

the Commonwealth.5 Likewise, his appellate brief is devoid of any persuasive

argument concerning the Reid requirements. Rather, as mentioned above,

Appellant relies on Pander for the proposition that the PCRA court’s failure to

give notice of the defect concerning the certifications in its Rule 907 notice




____________________________________________


5 Appellant’s amended petition concerned only trial counsel’s ineffectiveness
as to the failure to request imperfect self-defense voluntary manslaughter and
heat of passion voluntary manslaughter jury instructions. See Appellant’s
Amended Petition for Relief Under the Post-Conviction Relief Act (42 Pa.C.S.A.
§ 9541, et seq.), 9/30/20, at 4.


                                          - 11 -
J-S02041-22


was improper and therefore, relief should be afforded to him. We disagree

based on the following rationale.

       In Pander, the defendant killed the victim, his brother-in-law,6 after a

verbal altercation turned physical. Several neighbors witnessed the incident.

A jury found him guilty of first-degree murder and PIC. At one point, the

defendant filed a PCRA petition, alleging, inter alia, that trial counsel was

ineffective for failing to interview and present several witnesses as to the

contentious relationship the victim had with his wife’s paramour, and that the

wife would instigate fights between her husband and her paramour.            The

defendant provided witness certifications that he drafted himself for these

witnesses, which PCRA counsel attached to the amended petition.              The

defendant reiterated what the substance of the witnesses’ proposed testimony

would be, that “trial counsel knew of these witnesses or through reasonable

investigation could have learned of them,” and that the “testimony from these

witnesses would have ‘called into question the Commonwealth's claim at trial

that it was the appellant who stabbed the victim to death.’” Pander, 100

A.3d at 639 (citation omitted). Relying on Commonwealth v. McLaurin, 45

A.3d 1131 (Pa. Super. 2012),7 the Commonwealth responded that the

____________________________________________


6 The defendant’s sister was married to the victim, but they were separated
at the time of the attack.

7 In McLaurin, a panel of this Court concluded the appellant failed to properly
plead and prove his ineffectiveness for failing to call a witness claim where the
(Footnote Continued Next Page)


                                          - 12 -
J-S02041-22


defendant’s “failure to provide affidavits [was] fatal to his claim and that his

witness certifications were insufficient because they were authored by

himself.” Pander, 100 A.3d at 639. The PCRA court “dismissed this aspect

of [the defendant]’s claim based on this Court’s decision in McLaurin,

although it did not provide notice of this defect in its Rule 907 notice of intent

to dismiss.” Id.

       On appeal, an en banc panel of this Court determined that the PCRA

court’s reliance on McLaurin was misplaced because the “rules of procedure

and statute governing PCRA matters provided that witness certifications

[were] sufficient” and that the higher burden of producing affidavits was not

a requirement. Pander, 100 A.3d at 640.             See also Commonwealth v.

Brown, 767 A.2d 576 (Pa. Super. 2001).             Additionally, the Pander Court

observed that a sworn affidavit was not necessary to secure an evidentiary

hearing in order for a witness to testify at that hearing. Pander, 100 A.3d at

640. The Pander Court then “expressly overrule[d] McLaurin insofar as it

requires PCRA petitioners to file affidavits to be entitled to an evidentiary

hearing.” Id. at 642.




____________________________________________


appellant: (1) “simply” listed the proposed individuals that would have been
available and willing to testify at trial, (2) did not offer any other proof of the
existence of these witnesses or their proposed testimony; (3) did not include
an affidavit from any of the proposed witnesses; and (4) did not claim that
counsel even knew these witnesses existed. McLaurin, 45 A.3d at 1137-38.


                                          - 13 -
J-S02041-22


       Additionally, while affirming on other grounds,8 the Pander Court

commented: “[W]e note that it is improper to affirm a PCRA court’s decision

on the sole basis of inadequate witness certifications where the PCRA court

did not provide notice of the alleged defect” in its Rule 907 notice. Pander,

100 A.3d at 642, citing Commonwealth v. Robinson, 947 A.2d 710, 711

(Pa. 2008) (per curiam order) (concluding it was error to uphold summary

dismissal on grounds that petitioner did not include witness certifications from

trial counsel where PCRA court did not provide notice of this defect) and

Pa.R.Crim.P. 905(B) (“When a petition for post-conviction collateral relief is

defective as originally filed, the judge shall order amendment of the petition,

indicate the nature of the defects, and specify the time within which an

amended petition shall be filed. If the order directing amendment is not

complied with, the petition may be dismissed without a hearing.”).

       The purpose of Rule 905 is “to provide PCRA petitioners with a legitimate

opportunity to present their claims to the PCRA court in a manner sufficient to

avoid dismissal due to a correctable defect in claim pleading or presentation.”

Commonwealth v. McGill, 832 A.2d 1014, 1024 (Pa. 2003) (citation

omitted). Rule 905 works in conjunction with Rule 907.

             The purpose behind a Rule 907 pre-dismissal notice is to
       allow a petitioner an opportunity to seek leave to amend his
____________________________________________


8  The Pander Court addressed the merit of the defendant’s ineffectiveness
claim and concluded he was not entitled to relief. Pander, 100 A.3d at 642-
43.


                                          - 14 -
J-S02041-22


       petition and correct any material defects, the ultimate goal being
       to permit merits review by the PCRA court of potentially arguable
       claims. The response is an opportunity for a petitioner and/or his
       counsel to object to the dismissal and alert the PCRA court of a
       perceived error, permitting the court to discern the potential for
       amendment. The response is not itself a petition and the law still
       requires leave of court to submit an amended petition.

Commonwealth v. Rykard, 55 A.3d 1177, 1189 (Pa. Super. 2012) (citations

and quotations marks omitted).

       Turning to the instant matter, it is evident that based on the lack of

substance in his argument and solely focusing on Pander, Appellant would

like that decision to be viewed as a bright-line rule, whereby the failure to give

notice of a defect in a Rule 907 notice involving an allegation of counsel’s

ineffectiveness for failing to call a witness, though sparse with any

information, results in an automatic remand as pursuant to Rule 905.

       However, we do not find that the analysis in Pander extends to the

circumstances of this case. Pander is distinguishable from the present matter

because there, PCRA counsel attached the witness certifications to the

amended petition. The PCRA court erroneously believed the defendant should

have   attached   affidavits   and   found     the   attached   certifications   were

insufficient. The Pander Court found fault with the PCRA court’s decision to




                                      - 15 -
J-S02041-22


dismiss the petition in its Rule 907 notice without notifying the defendant of

this “defect” pursuant to Rule 905(B).9

       Here, however, Appellant did not attach certifications to his original

petition or amended petition.10 The only information he provided was in his

original petition, wherein he described the individuals as “material fact”

witnesses. Appellant’s Petition for Relief Under the Post-Conviction Relief Act

(42 Pa.C.S.A. § 9541, et seq.) at 4. Appellant was even put on notice by the

Commonwealth in its response to his original petition that he did not attach

any type of documentation concerning these witnesses. However, he failed

to attach the required certifications to his amended petition or provide any

details concerning the substance of these purported “material” witnesses’

testimony. As such, we do not discern from Pander that this type of situation



____________________________________________


9  See also Robinson, 947 A.2d at 711 (stating that witness certifications
were included in the pro se petition attached to the counseled petition;
however, the PCRA court found dismissal was warranted because, inter alia,
no certifications from the potential witnesses were included; and the court
acted improperly by never giving the petitioner an opportunity to attempt to
address the procedural defect, as contemplated by Rule 905).             We
acknowledge that per curiam orders are not binding precedent but find
Robinson helpful in our review.

10   In amending the Rules of Criminal Procedure in 1995, the legislature
provided for situations where an appellant or his counsel may sign a
certification “saying to his [or her] best knowledge that this was an accurate
statement of what the witness would testify to.” Brown, 767 A.2d at 583
(citation omitted). Therefore, Appellant or his counsel could have signed a
certification concerning the two witnesses at issue and attached it to the PCRA
petition.


                                          - 16 -
J-S02041-22


wherein this Court considered an appellant should be afforded relief – one

where the appellant has not even attempted to meet their burden pursuant to

Section 9545(d)(1) and Reid. Therefore, we do not find Pander controlling

in this case,11 and Appellant has not presented any other case law to persuade

us otherwise.       Accordingly, we conclude the PCRA court did not err in

dismissing Appellant’s first claim for failure to attach any witness certifications

to his petitions.

       Next, Appellant claims the PCRA court erred in finding that trial counsel

was not ineffective for failing to request jury instructions concerning imperfect

self-defense (voluntary manslaughter) and heat of passion (voluntary

manslaughter). As for the imperfect self-defense charge, he contends:

             The testimony and evidence presented at trial clearly
       supported a claim of imperfect self-defense voluntary
       manslaughter on behalf of Appellant . . . and trial counsel was
       ineffective for failing to request such a jury instruction. Bettie
       “Tanya” Cuffee testified that she retrieved a crossbow from her
       residence after assaulting [Appellant] on her porch and
       summoned others to her house to continue the assault.
       Furthermore, after confronting [Appellant] in the street with the
       crossbow, she placed this crossbow within arm’s reach of Hezekiah
       “Jeremiah” McCloud, after he appeared on her porch. It is
       apparent that Mr. McCloud deliberately intervened in the
       argument between [Appellant] and Bettie “Tanya” Cuffee,
       exchanging words with [Appellant] while a deadly weapon was
       within his reach. The evidence presented at trial confirms that
       [Appellant] had a subjective reasonable belief that the use of
____________________________________________


11 Likewise, Robinson is also distinguishable from the present matter where
the petitioner did file certifications; however, the PCRA court erroneously
found he did not and based its dismissal on that omission. Here, again, it
bears repeating that Appellant did not provide any certification or statement
as to these two witnesses.

                                          - 17 -
J-S02041-22


      deadly force against Mr. McCloud was necessary to protect himself
      from death or serious bodily injury, thus entitling him to a jury
      instruction on imperfect self-defense voluntary manslaughter.

Appellant’s Brief at 27. Appellant maintains that it is “reasonably probable,

that at least one juror would have found reasonable doubt” with respect to

the first-degree murder charge and accepted the imperfect self-defense

argument as to the lesser offense of voluntary manslaughter. Id. at 27-28.

      In terms of the heat of passion instruction, Appellant asserts:

            In the instant matter, the evidence presented at trial
      supported a jury instruction for heat of possession voluntary
      manslaughter. Specifically, after repeated physical assaults of
      [Appellant] by Bettie “Tanya” Cuffee, including Ms. Cuffee striking
      him with her fists and a wooden [two by four], as well as
      threatening him with a crossbow, [Appellant] returned to Ms.
      Cuffee’s house in an angry mood. Hezekiah “Jeremiah” McCloud
      stood up on Ms. Cuffee’s porch to engage [Appellant] in a physical
      altercation while the aforementioned crossbow was within his
      arm’s reach. In response to Mr. McCloud’s physical provocation
      and with no time to calmly reflect, [Appellant] walked several feet
      across the street, retrieved a firearm from an unknown individual
      and seconds later fired this gun at Mr. McCloud.

Id. at 29-30. Appellant again claims it was “reasonably probable, that at least

one juror would have found reasonable doubt” with respect to the first-degree

murder charge and accepted the heat of passion argument as to the lesser

offense of voluntary manslaughter. Id. at 30.

      Keeping our standard of review regarding ineffective assistance of

counsel in mind, we are guided by the following.         An intentional killing

generally constitutes first-degree murder.       See 18 Pa.C.S. § 2502(a).

Voluntary manslaughter is “an intentional killing . . . committed as a result of


                                     - 18 -
J-S02041-22


an unreasonable belief in the need for deadly force in self-defense.”

Commonwealth v. Washington, 692 A.2d 1024, 1029 (Pa. 1997); see also

18 Pa.C.S. § 2503(b).

      A defense of “imperfect self-defense” exists where the defendant
      actually, but unreasonably, believed that deadly force was
      necessary. However, all other principles of self-defense must still
      be met in order to establish this defense. The requirements of
      self-defense are statutory: “The use of force upon or toward
      another person is justifiable when the actor believes that such
      force is immediately necessary for the purpose of protecting
      himself against the use of unlawful force by such other person on
      the present occasion.” 18 Pa.C.S.A. § 505(a). If the defender did
      not reasonably believe deadly force was necessary[,] he provoked
      the incident, or he could retreat with safety, then his use of deadly
      force in self-defense was not justifiable. A successful claim of
      imperfect     self-defense    reduces     murder      to   voluntary
      manslaughter.

Commonwealth v. Truong, 36 A.3d 592, 599 (Pa. Super. 2012) (en banc)

(some citations and quotation marks omitted).

      A perpetrator may also commit voluntary manslaughter if he kills

another while, inter alia, “acting under a sudden and intense passion resulting

from serious provocation by” the victim. 18 Pa.C.S. § 2503(a)(1). A jury

instruction for voluntary manslaughter concerning “heat of passion” is

appropriate where the evidence suggests “that, at the time of the killing,

[a]ppellant acted under a sudden and intense passion resulting from serious

provocation by the victim.” Commonwealth v. Sanchez, 82 A.3d 943, 979

(Pa. 2013) (citation omitted).    “If any of these be wanting — if there be

provocation without passion, or passion without a sufficient cause of

provocation, or there be time to cool, and reason has resumed its sway, the

                                     - 19 -
J-S02041-22


killing will be murder.”   Id. at 980 (citation and internal quotation marks

omitted).

      Here, the PCRA court found the following:

            At trial, counsel elected to pursue a strategy that would
      potentially cast a reasonable doubt on [Appellant]’s identity as the
      shooter, on the basis that the Commonwealth’s witnesses were
      unreliable for failing to be completely truthful in their statements
      to the police and at prior proceedings in this matter. Given the
      facts of the instant case, trial counsel’s chosen strategy was
      sound.

             First, at no point in any proceeding did [Appellant] identify
      himself as a shooter, or argue that he believed himself justified in
      shooting the decedent because he was acting under an intense
      passion or because he had an actual, if unreasonable, belief that
      he was justified in acting in self-defense. [Appellant] does not
      claim that he discussed a possible manslaughter strategy with
      counsel, nor does he argue that he was willing to testify and admit
      to shooting the decedent at trial. Because [Appellant] fails to
      present evidence of his intention to concede his own culpability at
      trial, his instant claim fails, and trial counsel’s elected strategy to
      challenge the [Appellant]’s identity as the shooter was sound.

           Moreover, none of the facts support a heat of passion
      defense supporting a voluntary manslaughter verdict. . . .

            In his amended petition, [Appellant] describes how
      eyewitness Bettie Cuffee attacked and physically struck him prior
      to the shooting, with this altercation culminating with Cuffee
      brandishing and threatening [Appellant] with a crossbow.
      However, these acts of provocation describe eyewitness Cuffee’s
      actions, and are not acts by the decedent that would inflame a
      sudden and intense passion. With respect to the decedent,
      [Appellant] contends that his act of standing on Cuffee’s porch
      and confronting [Appellant], who was arguing with Cuffee,
      constitutes serious provocation. [Appellant] is mistaken. Such an
      act, arguing with someone in defense of your neighbor, is not the
      kind of confrontation that would impassion a reasonable person
      beyond their ability to perform cool reflection. Moreover, the
      evidence in this case demonstrates that [Appellant] was in fact
      capable of cool reflection, to the point that after arguing with the

                                      - 20 -
J-S02041-22


     decedent, [Appellant] ran half a block to a nearby street corner,
     retrieved a firearm from his compatriot, returned to the area of
     Cuffee’s home, and shot the decedent five times, before fleeing.
     A heat of passion voluntary manslaughter instruction is therefore
     unwarranted and would not be appropriate in this case.

            [Appellant]’s argument that trial counsel was ineffective for
     failing to request an imperfect self-defense voluntary
     manslaughter instruction must similarly fail.         Not only did
     [Appellant] fail to argue that he knowingly and intentionally killed
     another, but the sequence of events he cites to support his
     argument are insufficient to support even an unreasonable belief
     that his killing of the decedent would have been justified. While
     [Appellant] establishes that Cuffee threatened him with a
     crossbow during an altercation earlier in the morning, the
     decedent was not outside to witness that altercation, and
     [Appellant] left the area of Cuffee’s house for a half-hour to forty-
     five minutes before returning. While [Appellant] claims that the
     crossbow was within the decedent’s reach when he returned to
     Cuffee’s home, his averment is directly contradicted by Cuffee’s
     account, indicating that she carried the crossbow inside before
     [Appellant] returned to her home. Trial counsel thoroughly
     explored where the crossbow was out on the porch during his
     cross-examination of Cuffee, however, this is of little consequence
     as [Appellant]’s argument hinges on defense against actions taken
     by Cuffee, who was not killed, in a period of time well before the
     instant shooting, before the decedent was present or even a
     participant in the argument that lead to the instant murder.

            The facts do not support [a] voluntary manslaughter verdict,
     but rather demonstrate that [Appellant] murdered the decedent
     with the specific intent to kill. Not only did [Appellant] leave the
     scene of the shooting for nearly an hour after his initial altercation
     with Cuffee, he returned to the area to reinitiate his argument with
     Cuffee, retrieved a weapon after that [argument], and returned to
     the street outside of Cuffee’s home, where he shot the decedent
     five times. [Appellant] approached and stood over the decedent’s
     wounded body before firing the final bullet.           These actions
     demonstrate a malice and intent befitting [Appellant]’s [f]irst-
     [d]egree [m]urder verdict.

PCRA Ct. Op. at 8-10.




                                    - 21 -
J-S02041-22


       A review of the record supports the PCRA court’s findings. First, we note

that the elements of voluntary manslaughter compel the perpetrator to

acknowledge that he killed another individual but that there was a justifiable

defense.    Here, however, it was the defense’s strategy to challenge the

identification of Appellant as the shooter by attacking the credibility of the

Commonwealth’s witnesses. Accordingly, requesting jury instructions related

to voluntary manslaughter would have been inconsistent with the defense’s

trial strategy and created confusion with the jury. See Commonwealth v.

Ort, 581 A.2d 230, 233-34 (Pa. Super. 1990) (concluding counsel not

ineffective for failing to request voluntary manslaughter instruction in murder

trial where defense was defendant did not set fire that killed the victim).

       Moreover, we note that counsel is not required to request a jury

instruction that is not supported by the evidence. See Daniels, 104 A.3d at

288-89. As pointed out by the PCRA court, Appellant’s assertions concern

Cuffee’s actions and not those of the decedent. The record reveals that after

engaging in a verbal and physical argument with Cuffee, in which she punched

him, Appellant exited the residence after she chased him out.        See N.T.,

4/23/18, at 173-80. Cuffee testified that after Appellant left, she retrieved a

“bow and arrow” and placed it on her porch, but shortly thereafter, she

“calmed down” and carried it back inside before Appellant returned. Id. at

182.   When Appellant did reappear over an hour later, he began insulting

Cuffee while the decedent, a neighbor, was outside observing the incident.


                                     - 22 -
J-S02041-22


Id. at 182-83. After the decedent made a comment, Appellant ran across the

street to his accomplice and retrieved the gun. Id. at 183-84. Appellant came

back and immediately started shooting at the decedent numerous times,

including the final time where he stood over the victim when he shot him. Id.

at 184.

      Contrary to Appellant’s allegations, there is no evidence to support his

contention that the decedent stood up to engage in a physical altercation with

Appellant while the crossbow was within the decedent’s reach, nor does

Appellant point to anywhere in the record to confirm his assertion. Moreover,

based on the record before us, we cannot conclude that Appellant possessed

an actual, but unreasonable, belief that deadly force was necessary, which

would have supported a “imperfect self-defense” instruction. It is clear that

Appellant provoked the incident, and he could have retreated with safety. See

Truong, 36 A.3d at 599. Likewise, we cannot infer that Appellant was acting

under a sudden and intense passion resulting from serious provocation by the

decedent, which would have warranted a “heat of passion” instruction. See

Sanchez, 82 A.3d at 979. Therefore, Appellant has failed to satisfy the first

and second prongs of his ineffectiveness claim. Accordingly, we conclude the

PCRA court did not err in determining Appellant was not entitled to jury

instructions on imperfect self-defense and heat of passion as to voluntary

manslaughter. As such, Appellant is entitled to no relief.

      Order affirmed.


                                    - 23 -
J-S02041-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2022




                          - 24 -